DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “a pixel electrode provided in each of the plurality of pixels and connected to the first signal line corresponding to the pixel via the first transistor and the second transistor corresponding to the pixel” is ambiguous as to the metes and bounds of the claims. It is not apparent how one pixel electrode may be connected to two separate transistors. It appears the limitation refers to a “pixel electrode set”. For this reason, the limitation is interpreted to mean “a pixel electrode set” and any corresponding mention of the pixel electrode is interpreted to mean the “pixel electrode set”. 
Claims 4-15 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Publication No.: US 2008/0117156 A1, “Chen”).
	Regarding Claim 1, Chen discloses a liquid crystal display panel (Figure 1; Paragraph 0042) having a plurality of pixels arrayed in a matrix (Paragraph 0042), the liquid crystal display panel comprising:
	A plurality of first signal lines extending in a row direction or a column direction (Figure 1, first signal lines 3008; Paragraph 0042); 
	A transistor provided in each of the plurality of pixels, the transistor comprising:
	A first transistor (Figure 1, first transistor 3010), and
	A second transistor (Figure 1, second transistor 3012); and
	A pixel electrode set provided in each of the plurality of pixels and connected to the first signal line corresponding to the pixel via the first transistor and the second transistor corresponding to the pixel (Figure 1, pixel electrode 3022 and 3024),
	Wherein, in each of the plurality of pixels,
	The pixel electrode set includes a first pixel electrode and a second pixel electrode that are separated across one first signal line corresponding to the pixel (Figure 1, first pixel electrode 3022 and second pixel electrode 3024 are separated across one first signal line 3008),
	The first transistor is connected to the one first signal line corresponding to the pixel (Figure 1, first transistor 3010 is connected to one first signal line 3008),
	The second transistor is connected to the one first signal line corresponding to the pixel (Figure 1, second transistor 3012 is connected to the one first signal line 3008),

	The second pixel electrode is connected to the one first signal line corresponding to the pixel via the second transistor (Figure 1, second pixel electrode 3024 is connected to the one first signal line 3008 via second transistor 3012). 

	Regarding Claim 8, Chen discloses the liquid crystal display panel according to claim 1, wherein the second pixel electrode of one pixel of two adjacent pixels of the plurality of pixels and the first pixel electrode of another pixel of the two adjacent pixels are provided between two adjacent first signal lines of the plurality of first signal line (Chen, Figure 1 discloses a single pixel unit, where Paragraphs 0042-0043 disclose that the pixel unit would be repeated, so a second pixel electrode 3024 of one pixel would be adjacent to a first pixel electrode 3022 of a second pixel, where a signal line 3008 would be disposed on each edge of the second pixel electrode 3024 of the first pixel and the first pixel electrode 3022 of the second pixel).

	Regarding Claim 13, Chen discloses the liquid crystal display panel according to claim 1, further comprising a plurality of second signal lines extending in a direction orthogonal to the plurality of first signal lines, wherein the transistor of one of two adjacent pixels of the plurality of pixels and the transistor of the other pixels of the two adjacent pixels are provided to overlap different second signal lines of the plurality of second signal lines (Figure 1, second signal lines 3002 and 3004, where Figure 1 discloses only one pixel; however, Paragraphs 0042-0043 discloses a plurality of pixel, where each transistor of adjacent pixels would be connected to 3002 and 3004, and so, at least a first transistor 3010 of the first pixel would be connected to a second signal line 3002 which would be different than a second transistor 3012 of a second pixel that would be connected to a second signal line 3004).

. 

Claims 1, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okita (US Publication No.: US 2016/0170276 A1).
	Regarding Claim 1, Okita discloses a liquid crystal display panel (Figure 5) having a plurality of pixels arrayed in a matrix (Figure 5), the liquid crystal display panel comprising:
	A plurality of first signal lines extending in a row direction or a column direction (Figure 5, first signal lines G1); 
	A transistor provided in each of the plurality of pixels, the transistor comprising:
	A first transistor (Figure 5, first transistor SWG1), and
	A second transistor (Figure 5, second transistor SWR1); and
	A pixel electrode provided in each of the plurality of pixels and connected to the first signal line corresponding to the pixel via the first transistor and the second transistor corresponding to the pixel (Figure 5, pixel electrode PEG1, PER1),
	Wherein, in each of the plurality of pixels,
	The pixel electrode includes a first pixel electrode and a second pixel electrode that are separated across one first signal line corresponding to the pixel (Figure 5, first pixel electrode PEG1 and second pixel electrode PER1 are separated across one first signal line G1),
	The first transistor is connected to the one first signal line corresponding to the pixel (Figure 5, first transistor SWG1 is connected to one first signal line G1),
	The second transistor is connected to the one first signal line corresponding to the pixel (Figure 5, second transistor SWR1 is connected to the one first signal line G1),
	The first pixel electrode is connected to the one first signal line corresponding to the pixel via the first transistor (Figure 5, first pixel electrode PEG1 is connected to the one first signal line G1 via first transistor SWG1), and
	The second pixel electrode is connected to the one first signal line corresponding to the pixel via the second transistor (Figure 5, second pixel electrode PER1 is connected to the one first signal line G1 via second transistor SWR1). 

	Regarding Claim 15, Okita discloses the liquid crystal display panel according to claim 1, wherein each of the plurality of first signal lines is a scanning line connected to a gate electrode of the transistor (Okita, Paragraph 0041; Figure 5). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kim (US Publication No.: US 2019/0108811 A1). 
Regarding Claim 4, Chen discloses the liquid crystal display panel according to claim 1.
Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a strip pattern in a first direction, and the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern in a second direction different from the first direction.
However, Kim discloses a similar display panel where the first pixel electrode includes a plurality of first line electrodes extending in a strip pattern in a first direction, and the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern in a second direction different from the first direction (Kim, Figure 4, first pixel electrode HPE1 includes a plurality of first line electrodes BR that extend to the bottom left, where second pixel electrode LPE1 includes a plurality of second line electrodes BR that extend to the top left).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 5, Chen in view of Kim discloses the liquid crystal display panel according to claim 4.
Chen fails to disclose that in a planar view, in each of the plurality of pixels, a tip of at least one of the plurality of first line electrodes and a tip of at least one of the plurality of second line electrodes overlap the one first signal line corresponding to the pixel.
However, Kim discloses a similar display where in a planar view, in each of the plurality of pixels, a tip of at least one of the plurality of first line electrodes and a tip of at least one of the plurality of second line electrodes overlap the one first signal line corresponding to the pixel (Kim, Figure 4, line electrodes of first and second electrodes HPE1 and LPE1 overlap first signal line DL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 6, Chen in view of Kim discloses the liquid crystal display panel according to claim 4. 
Chen fails to disclose that the first pixel electrode has a first bent portion formed by bending a part of a side of at least one of a plurality of first line electrodes in a direction inclined with respect to a first direction, the second pixel electrode has a second bent portion formed by bending a part of a side of at least one of a plurality of second line electrodes in a direction inclined with respect to a second direction, and in each of the plurality of pixels, at least one of the first bent portion and the second bent portion overlaps the first signal line corresponding to the pixel in a planar view.
However, Kim discloses a similar display where the first pixel electrode has a first bent portion formed by bending a part of a side of at least one of a plurality of first line electrodes in a direction inclined with respect to a first direction, the second pixel electrode has a second bent portion formed by bending a part of a side of at least one of a plurality of second line electrodes in a direction inclined with respect to a second direction, and in each of the plurality of pixels, at least one of the first bent portion and the second bent portion overlaps the first signal line corresponding to the pixel in a planar view (Kim, Figure 4, first and second electrode HPE1 and LPE1 have first and second bent portions STM that overlap with first signal line DL). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 

Regarding Claim 7, Kim in view of Chen discloses the liquid crystal display panel according to claim 6.
Chen fails to disclose that the plurality of first line electrodes includes a first finger electrode portion, the plurality of second line electrodes include a second finger electrode portion, the first bent portion is formed at a tip of the first finger electrode portion, and the second bent portion is formed at a tip of the second finger electrode portion.
However, Kim discloses a similar display where the plurality of first line electrodes includes a first finger electrode portion, the plurality of second line electrodes include a second finger electrode portion, the first bent portion is formed at a tip of the first finger electrode portion, and the second bent portion is formed at a tip of the second finger electrode portion (Kim, Figure 4, as annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Chen to have the pixel electrodes include line electrodes as disclosed by Kim. One would have been motivated to do so for the purpose of controlling a pre-tilt angle of the liquid crystal layer thereby optimizing the viewing angle (Kim, Paragraph 0074). 


    PNG
    media_image1.png
    796
    828
    media_image1.png
    Greyscale



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lee et al (US Publication No.: US 2019/0296048 A1 of record, “Lee”).	
Regarding Claim 9, Chen discloses the liquid crystal display panel according to claim 8.
	Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern, the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern, and a second end electrode located closest to a plurality of first line electrodes in the other pixel from among a plurality of second line electrodes in the one pixel is adjacent to a first end electrode located closest to the plurality of second line electrodes in the one pixel from among the plurality of first line electrodes in the other pixel.
	However, Lee discloses a similar display where the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern, the second pixel electrode includes a plurality of second line electrodes extending in a stripe pattern, and a second end electrode located closest to a plurality of first line electrodes in the other pixel from among a plurality of second line electrodes in the one pixel is adjacent to a first end electrode located closest to the plurality of second line electrodes in the one pixel from among the plurality of first line electrodes in the other pixel  (Figure 2, as annotated below).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117). 

    PNG
    media_image2.png
    767
    593
    media_image2.png
    Greyscale


	Regarding Claim 10, Chen in view of Lee discloses the liquid crystal display panel according to claim 9.
	Chen fails to disclose that a distance between the first end electrode and the second electrode is greater than a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes.
	However, Lee discloses a similar display where a distance between the first end electrode and the second electrode is greater than a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes (Lee, Figure 2, as annotated in the rejection of claim 9 above, discloses that, proportionally, the distance between the first end electrode and the second end electrode is greater than a pitch of the plurality of first and second line electrodes, since the first and second line electrodes are much closer together).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117).

 	Regarding Claim 11, Chen in view of Lee discloses the liquid crystal display panel according to claim 9.
	Chen fails to disclose that a distance between the first end electrode and the second end electrode is equal to a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes.
	However, Lee discloses a similar display where a distance between the first end electrode and the second end electrode is equal to a pitch of the plurality of first line electrodes and a pitch of the plurality of second line electrodes (Lee, Figure 2, as annotated in the rejection of claim 9 above, the first and second end electrodes are the same distance apart as the first and second line electrodes are).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrodes as disclosed by Chen to include line electrodes as disclosed by Lee. One would have been motivated to do so for the purpose of controlling the pre-tilt angle of the liquid crystal molecules thereby improving transmittance and visibility of the display device (Lee, Paragraphs 0114-0117). 

	Regarding Claim 12, Chen discloses the liquid crystal display panel according to claim 8.
	Chen fails to disclose that the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern in a first direction, the second pixel electrode includes a plurality of second line electrodes extending in a second direction different from the first direction, and the second direction that is an extending direction of a plurality of second line electrodes in the one pixel is equal to the first direction that is an extending direction of a plurality of first line electrodes the other pixel.
	However, Lee discloses a similar display where the first pixel electrode includes a plurality of first line electrodes extending in a stripe pattern in a first direction, the second pixel electrode includes a plurality of second line electrodes extending in a second direction different from the first direction, and the second direction that is an extending direction of a plurality of second line electrodes in the one pixel is equal to the first direction that is an extending direction of a plurality of first line electrodes the other pixel (Lee, Figure 2, as annotated below). 

    PNG
    media_image3.png
    767
    593
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871